UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1515


DORA ALICIA AYALA-GODOY,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 29, 2018                                 Decided: November 13, 2018


Before HARRIS and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, John S. Hogan, Assistant
Director, Ashley Martin, Trial Attorney, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dora Alicia Ayala-Godoy, a native and citizen of El Salvador, petitions for review

of an order of the Board of Immigration Appeals (“Board”) affirming and adopting the

immigration judge’s decision denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”) and dismissing her appeal.

We have thoroughly reviewed the record, including the various documentary exhibits and

the transcript of Ayala-Godoy’s merits hearing. We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Ayala-Godoy (B.I.A. Apr. 30, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2